Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
	Claims 1 and 3-7 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	
 	The closest prior art of record is Redlich (US 2009/0182191A1) and Luce (US 2014/0148771A1).


    PNG
    media_image1.png
    338
    530
    media_image1.png
    Greyscale
 	As to claim 1, Redlich teaches a device (7) (stoma protective cap 7 Fig.1-3 [0024,ll.1])  	for use by a person who has undergone an ostomy and is subject to having a flesh opening (stoma) through which [as capable of being used with] an external aid extends (comprising a stoma tube and bag [0024],ll.1-5) (see Claim Interpretation above), and  	which is adapted for use [capable of being used] with a seat belt (where seat belt is capable of being used in place of a belt [0007],ll.1-3, as presented below),   	[the device 7] which includes: 	 a protective housing (curved cap 3) (Fig.) having: 

    PNG
    media_image2.png
    256
    536
    media_image2.png
    Greyscale
 		at least one outer surface (“OS” Fig.2c annotated), 		a pair of laterally extending support surfaces (lateral guides 1 Fig.2c,3d [0025],ll.7-8]) connected to said outer surface (OS) and extending in a common direction (away from) (Fig.3d,2c annotated) relative to said outer surface (OC) (Fig.2c annotated)  		to form a cavity (within curved cap 3 Fig.2c,3d [0025,ll.3-4) for [capable of] receiving about the external aid [a stoma tube and bag [0024],ll.1-5], see Claim Interpretation above] proximate the flesh opening (stoma [0024],ll.1-5), and  		a belt receiving surface (as surfaces provided between portions of support surface 1 within hole 11 Fig.2c,3d as claimed below, for receiving belt 10 Fig.2c,3d;[0026],ll.1-3)  			formed on said housing (3) (support surface 1 attached to 3 Fig.2c,3d),  			extending from said outer surface (OS) in spaced relation to adjacent portions of said outer surface (OS) (extending from OS between ends of belt hole 11 spaced from adjacent portions of OS Fig.3d,2c annotated)  				having a gap therebetween (gap between sides of support surface 1 forming elongated hole 11 Fig.3d;[0028],ll.4-5)  			having adjacent edges of the adjacent portions (adjacent edges of 1 forming hole 11 in edge region Fig.2c,[0025],ll.9); and  			defining a slotted area (as gap/hole 11 defining slotted area, see claim interpretation above) to receive a belt (10) therethrough (Fig. 2d,3d);  				said slotted area (portion of 1 forming elongated 11 Fig.3d,2c) between said edges (Fig.3d,2c) extending from an outer edge inwardly (where slotted area extends inwardly from ends of 11 Fig.2c) to permit receipt and removal of the belt (10) through said outer edge (Fig.2c;[0028],ll.5-7).  

    PNG
    media_image3.png
    382
    369
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    335
    310
    media_image4.png
    Greyscale
 	Redlich does not disclose that the belt receiving surface extends generally parallel to the outer surface of the protective housing.

Luce teaches an ostomy device comprising a curved protective housing (guard 10) having an outer surface (OC) (Fig.1 annotated [0038],ll.2) and a belt receiving surface (as surface under, and generally parallel to outer surface of, housing/guard 10 and between belt slits 22 Fig.1,2 (in order to accept belt that inserts into one slit and out the other to fasten the protective housing/guard around the user’s body Fig.1-3 [0039],ll.7-13).
 	However, as further presented on pages 5-6 of the 11/7/20 Amendment Redlich and/or Luce fail to teach or fairly suggest the combination of wherein: 	the pair of laterally extending support surfaces connected to said outer surface at an obtuse angle and extending in a common direction relative to the first outer portions of said outer surface; 	the belt receiving surface for receiving belt integrally formed on said housing, and being outwardly disposed relative to said first outer portions extending at an obtuse angle from said outer surface in spaced relation to said first outer portions of said outer surface having a gap therebetween having a free outer edge connecting to side edges of said belt receiving surface which are adjacent edges of said first outer portions; and defining a slotted area to receive a seat belt thereby and therethrough; said slotted area between said edges extending from said free outer edge inwardly to points where said edges integrally join said outer surface adjacent first outer portions to permit receipt and removal of the belt.
 	  	It would not have been obvious to one of ordinary skill in the art as of the effective filing date to modify the teachings of Redlich and/or Luce, and one of skill would not have been motivated to do so, to provide the above recited combination of features and elements including the obtuse angle extending support surfaces, the belt receiving surface integrally formed on the housing and outwardly disposed relative to the first outer portions extending at an obtuse angle from the outer surface having a gap therebetween having a free outer edge connecting to said edges of the belt receiving surface and defining a slotted area for a seat belt extending therethrough and extending the free outer edge to points where the edges integrally join the outer surface to permit receipt and removal of the belt, where Redlich and/or Luce teach laterally extending flanges (and not laterally extending support surfaces) that do not extend obtuse to the outer surface and do not together with the outer surface form a cavity, and where the devices are curved instead of provided at an obtuse angle.  There is no motivation provided to modify the teachings of Redlich and/or Luce to provide these features as claimed.  
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781